Citation Nr: 1817362	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-28 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement an initial rating in excess of 30 percent for headaches associated with post concussive disorder.  

2.  Entitlement to an initial rating in excess of 30 percent for other specified depressive disorder with anxious distress associated with post concussive disorder.

3.  Entitlement to an initial rating in excess of 10 percent for post concussive disorder.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
	

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from December 1977 to February 1978. 

This appeal comes before the Board of Veterans' Appeals (Board) from January 2010 and August 2013 rating decisions issued by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).
  
The Veteran testified before the undersigned at a Board hearing at the local RO in December 2017.  Transcripts of the hearings are of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking initial higher ratings for his depressive disorder, headaches and post concussive disorder.  The Veteran was afforded VA examinations in June 2015, almost three years ago.  At the Board hearing, the Veteran testified that he experienced increasing symptoms as well as functional impairment.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Moreover, at the hearing, the Veteran's representative, on behalf of the Veteran, asserted that the Veteran had not reported all of his symptoms or the severity of such symptoms to the VA examiners.  As such, the Veteran requested new VA examinations so that he could clearly describe his symptoms and get an accurate assessment of his disorders.  In light of the above, the Board finds that new VA examinations are necessary to determine the current severity of the Veteran's depressive disorder, headaches and post concussive disorder.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The issue of entitlement to a TDIU is inextricably intertwined with the remaining claims on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board also finds that the VA examinations should address the Veteran's functional impairment due to his service-connected depressive disorder, headaches and post concussive disorder with respect to his activities of daily living and the effect on his employment and daily life.  As such, this issue must also be returned to the AOJ for further consideration.

Moreover, given that the Veteran and his representative indicated that past VA examinations may not accurately reflect the severity of his disabilities, the Board finds that a retrospective medical opinion to determine the nature and severity of the Veteran's disorders, to specifically include the functional impact on his employment, since the award of service connection is warranted.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

As noted above, the Veteran and his representative indicated that the Veteran may not have described all of his symptoms to prior VA examiners.  The Veteran is reminded of his duty to cooperate with a VA examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the duty to assist is not a one-way street).

Lastly, the Veteran testified that he receives continuing treatment for his service-connected disabilities at the VA.  However, the most recent records associated with the record date from February 2013.  In light of the need to remand, the Board finds that efforts must be made to obtain any additional VA treatment records dated from February 2013 to the present.      

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from February 2013 to the present.  

2.  The Veteran should be afforded appropriate VA examinations to determine the current nature and severity of his service-connected depressive disorder, headaches and post concussive disorder.  The electronic record should be made available to the examiner for review.  

The appropriate examiner should specifically opine whether the Veteran's service-connected depressive disorder, headaches and post concussive disorder increased in severity at any point since the award of service connection, July 9, 2009, and, if so, the approximate date(s) of any such change(s), and the severity of the disability on each date. 

The appropriate examiner should also comment on the Veteran's functional impairment with respect to his activities of daily living and the effect on his employment and daily life since the award of service connection.  

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




